In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Queens County, dated February 10, 1976, which denied her motion for leave to renew her application (1) to remove the action to that court from the Civil Court of the City of New York and (2) to increase the ad damnum clause of the complaint. Order affirmed, without costs or disbursements. Plaintiff has failed to establish that the original injuries were greater than or different from those originally contemplated (see Liggieri v Pasternack, 51 AD2d 731; Jochnowitz v Sheehan, 42 AD2d 707). Accordingly, it was not an abuse of discretion to deny plaintiff’s motion for leave to increase the ad damnum clause to $100,000 and for removal of the case to the Supreme Court (see CPLR 325, subds [a], [b]; Matter of Kornfeld v Wagner, 12 NY2d 348; Tew v Long Is. R.R. Co., 40 AD2d 840). Martuscello, Acting P. J., Latham, Cohalan, Margett and Shapiro, JJ., concur.